Citation Nr: 0933879	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-33 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for residuals of 
frostbite. 

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1942 to 
December 1948 and January 1949 to June 1965.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for bilateral 
hearing loss, hypertension, residuals of frostbite, and PTSD.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in April 2009; a transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate bilateral 
hearing loss was manifested during active service, or that s 
sensorineural hearing loss was manifested within the first 
post-service year, or developed as a result of an established 
event, injury, or disease during active service.

3.   The evidence of record does not demonstrate hypertension 
was manifested during active service, was manifested within 
the first post-service year, or developed as a result of an 
established event, injury, or disease during active service.

4.  Evidence of record does not demonstrate that residuals of 
frostbite were manifested during active service or developed 
as a result of an established event, injury, or disease 
during active service.

5.  Competent and persuasive evidence of record does not 
demonstrate that the Veteran has a current diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may service incurrence of an organic disease 
of the nervous system (sensorineural hearing loss) be 
presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension were not incurred in or aggravated by during 
active military service, nor may service incurrence of a 
hypertension be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  Residuals of frostbite were not incurred in or the result 
of active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).

4.  PTSD was not incurred in or the result of active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection 
claims for hearing loss and residuals of frostbite in August 
2004, for hypertension in September 2004, and for PTSD in 
April 2005.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in October 2004 
and April 2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding VCAA.  Subsequently, the claims were reviewed and a 
supplemental statement of the case (SSOC) was issued in June 
2007.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 Initially, the Board notes that some of the Veteran's 
service treatment records are unavailable.  The National 
Personnel Records Center (NPRC) reported that those records 
may have been destroyed in a fire at that facility in 1973.  
However, the Veteran's records do include service enlistment 
and discharge examination reports and some treatment records.  
His service personnel records, some service treatment 
records, and post-service VA and private treatment records 
pertaining to his hearing loss, hypertension, frostbite 
residuals, and PTSD have been obtained and associated with 
his claims file.  He has also been provided with a VA 
audiology examination in January 2006 to assess the nature 
and etiology of his diagnosed hearing loss. 

VA need not conduct an examination with respect to the 
service connection claims for hypertension, residuals of 
frostbite, or PTSD on appeal, as information and evidence of 
record contains sufficient competent medical evidence to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as competent medical 
evidence does not provide any indication that the Veteran's 
claimed hypertension, residuals of frostbite, or PTSD may be 
associated with his military service.
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a Veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension and other 
organic disease of the nervous system (sensorineural hearing 
loss), may be presumed to have been incurred in or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

For the hearing loss claim and the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. §3.385 (2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is insufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2008).

Factual Background and Analysis

Service Connection for Bilateral Hearing Loss

Service treatment records including a May 1942 enlistment 
examination report, April 1943 physical examination for 
flying report, November 1945 discharge examination report, 
December 1948 discharge examination report, January 1949 re-
enlistment physical examination report, February 1952 re-
enlistment examination report, January 1955 separation and 
re-enlistment examination report, January 1959 discharge and 
reenlistment examination report, December 1963 examination 
report, and April 1965 retirement examination report.  These 
records are all silent for any complaints, diagnosis, or 
treatment for VA defined hearing loss.  

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For 
purposes of comparison between the service audiometric data 
and more recent VA audiometric data, the table below shows 
the ASA measurements recorded in service, with the comparable 
ISO (ANSI) measurements in adjacent parentheses.  In the 
April 1965 retirement examination report, puretone 
thresholds, in decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)

During an August 1979 VA medical examination, it was 
indicated that no hearing loss was noted.

The Veteran underwent a private audiology examination in 
October 2001; however the graphic findings were not 
interpreted and there was no opinion as to the etiology of 
the Veteran's hearing loss.  

In a January 2006 VA audiology examination report, the 
Veteran complained of hearing loss that has been present 
since 1945 when he was flying regularly.  He reported 
problems hearing and understanding speech when background 
noise is present.  He also indicated he had served 20 years, 
and for the first 6 years he was a radio operator aboard 
aircraft, and the remainder of his career he was a ground 
communication specialist.  He reported noise exposure in the 
service which included B-24, B-25, C-46, B-26, B-17, and B-29 
aircraft when he was flying regularly, and that, although he 
wore headphones on both ears, they provided little hearing 
protection.  He also indicated that he worked mainly in a 
quiet office during the later part of his career, but that he 
did occasionally fly without hearing protection and used a 
chainsaw occasionally with hearing protection.  Puretone 
thresholds, in decibels, were reported as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
45
45
65
60
60
58
LEFT
60
65
70
65
65
66

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear and of 92 percent in the right ear.

The audiologist diagnosed bilateral sensorineural hearing 
loss that was moderate to moderately severe at the right ear 
and moderately severe to severe at the left ear.  She noted 
that speech recognition ability was good bilaterally and no 
reduction was noted for high level stimuli.  She also noted 
that based on the normal hearing reported for the frequencies 
of 500-6000 Hz on the April 1965 retirement physical report, 
it was less likely than not that the current hearing loss is 
due to military noise exposure. 

In a May 2006 VA primary care note, the Veteran complained of 
hearing loss.  The physician assessed hearing loss. 

At his April 2009 Board hearing, the Veteran submitted 
multiple internet and journal articles related to hearing 
loss. 

In this case, service treatment records do not show that the 
Veteran had any complaints, treatment, or diagnosis of 
hearing loss during active service.  Evidence of a diagnosis 
of hearing loss is first shown in 2001 more than 35 years 
after separation from active service and cannot be presumed 
to have been incurred during service.  The Board also notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There 
is also no competent evidence relating the post-service 
diagnosis of hearing loss to any established event in 
service.  In his January 2006 report, the VA examiner clearly 
indicated that the Veteran's current hearing loss is less 
likely than not directly related to any military noise 
exposure.

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Here, the treatise evidence which has been submitted by the 
Veteran is general in nature and does not specifically relate 
to the facts and circumstances surrounding his particular 
case.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the Veteran is competent to testify 
as to objective signs of his hearing loss, the etiology of 
such a loss must remain with medical experts.  In this case, 
he has presented no competent medical evidence to support his 
position.  Absent such evidence, the claim must be denied.

Service Connection for Hypertension

Service treatment records including the following reports: a 
May 1942 enlistment examination where blood pressure was 
recorded as 115/72, April 1943 flight examination (blood 
pressure 120/62), November 1945 discharge examination (blood 
pressure 110/68), December 1948 discharge examination (blood 
pressure 122/82 and 108/84), January 1949 re-enlistment 
examination (140/86), February 1952 re-enlistment examination 
(blood pressure 124/80), January 1955 separation and re-
enlistment examination (blood pressure 130/84), January 1959 
discharge and reenlistment examination (blood pressure 
132/78), December 1963 periodic examination (blood pressure 
128/80), and April 1965 retirement examination reports (blood 
pressure 134/84).  All of the reports are all silent for any 
complaints, diagnosis, or treatment for hypertension.  

In a May 1971 Bergstrom AFB Hospital, the examiner wrote that 
the Veteran was recently discovered to have high blood 
pressure when he went to give blood.  Upon physical 
examination the Veteran had 160/90 in the right arm and 
180/70 in the left arm.  The examiner diagnosed hypertension 
with etiology to be determined.  In an electrocardiogram 
(ECG) report from that time, the Veteran's blood pressure was 
measured at 190/108.  The examiner noted diffuse 
subendocardial ischemia.

Hospital records from Bergstrom AFB Hospital dated from May 
1971 to May 1979 reveal continuous treatment for 
hypertension. 

In an August 1979 VA medical examination report, the Veteran 
reported that in 1965, when he retired from the military, he 
was had no problems, but that in 1967 he began having some 
ventricular premature or irregular heart beats.  He also 
recalled that later that year, he went to give blood and was 
told that his blood pressure was 200/120 and upon returning 
to Bergstrom Air Force Base (AFB) he was started on 
hypertension medication.   

Private treatment records dated from February 1996 to 
November 2004 also noted continued treatment for 
hypertension. 

During his April 2009 Travel Board hearing, the Veteran 
testified that he developed hypertension shortly after 
service.  He admitted that no doctor had related his 
hypertension to service.  His son testified that after 
service, while the Veteran was seeing a doctor for his 
hypertension, he had a heart attack in the office, and had it 
not been for immediate treatment, he would have died.  

In this case, service treatment records do not reveal that 
the Veteran had any complaints, diagnosis, or treatment of 
high blood pressure or hypertension.  Although the Veteran 
gave a history which included a diagnosis of hypertension in 
1967, objective evidence of a diagnosis of high blood 
pressure is first shown in 1971, more than five years after 
separation from active service and cannot be presumed to have 
been incurred during service.  The Board also notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
current hypertension diagnosed post-service and events during 
the Veteran's active service, and neither the Veteran nor his 
representative have presented, identified, or alluded to the 
existence of, any such opinion.  Consequently, the Board 
finds that entitlement to service connection for hypertension 
is not warranted.



Service Connection for Residuals of Frostbite

Service treatment records including May 1942 enlistment 
examination, April 1943 flight examination, November 1945 
discharge examination, December 1948 discharge examination, 
January 1949 re-enlistment examination, February 1952 re-
enlistment examination, January 1955 separation and re-
enlistment examination, January 1959 discharge and 
reenlistment examination, December 1963 periodic examination, 
and April 1965 retirement examination, and August 1979 VA 
general medical examination reports are all silent for any 
complaints, diagnosis, or treatment for frostbite.  
Furthermore, the August 1979 VA general medical examination 
report also indicated there were no scars or extremity 
abnormalities.  

A November 2004 private treatment record the complained of 
left hand numbness in his thumb, second, third, and fourth 
digits persisting over a day.  The Veteran stated that since 
then, his sensation has returned in the previous numb 
fingers, except there seemed to be some residual numbness in 
his thumb.  Upon examination, the physician found capillary 
refill less than 2 seconds, good sensation to thumb, fingers 
and palm, and good hand strength, left symmetric to right.   

In a May 2006 VA primary care note, the Veteran reporting 
that while he was in the military he sustained freezing of 
his thumbs in 1944 which required surgery to remove part of 
his distal phalanges.  Upon physical examination, the 
physician noted that the hands appeared normal.  The 
physician assessed frostbite to thumbs requiring surgery.  An 
x-ray report from that time revealed moderate degenerative 
changes at the metacarpophalangeal and interphalangeal joints 
of all fingers in both hands, moderate degenerative changes 
at the first carpometacarpal joints on both sides, no acute 
fracture or dislocation, and no soft tissue abnormality.  The 
physician diagnosed minor abnormality. 

In a February 2007 statement from the Veteran's son, he 
asserted that he remembered a time in 1954 when the Veteran 
was on active duty with the Air Force and he witnessed him 
pushing a needle through the ends of his thumbs to 
demonstrate that he had no bone or nerve in the ends of the 
thumbs. 

In a December 2007 statement, the Veteran's fellow serviceman 
reported that he served with the Veteran and remembered the 
weather being extremely cold in Goose Bay, Labrador, but 
because there was very limited hangar space, sometimes the 
aircraft repair work had to be done outside.  He stated that 
in late January 1944 the Veteran was assisting his crew's 
flight mechanic conduct repairs on his crew's aircraft and 
both of his hands became frozen.  He remembered the Veteran 
was airlifted back to Presque Isle Air Force Base, and that 
he had surgery on his two thumbs.  

The Board notes that although the Veteran has provided no 
medical evidence of an in-service diagnosis of frostbite, the 
Veteran has provided multiple lay statements supporting his 
contention that he was treated for frostbite in service.  
Even if the Board accepts this evidence as competent and 
credible, the claims must still be denied as there is no 
current diagnosis of residuals of frostbite, nor has there 
been a diagnosis of frostbite or residuals thereof, since his 
separation from service.  The plain and simple fact is that 
he does not have frostbite, nor is there medical evidence 
that he ever had it.  He may have been exposed to extreme 
cold weather, as described in the buddy statement; however, 
he has no identifiable disability resulting from the claimed 
frostbite.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present diagnosis 
of any residuals of frostbite (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 144 
(1992).

Service Connection for PTSD

Service treatment records include reports of May 1942 
enlistment examination, April 1943 flight examination, 
November 1945 discharge examination, December 1948 discharge 
examination, January 1949 re-enlistment examination, February 
1952 re-enlistment examination, January 1955 separation and 
re-enlistment examination, January 1959 discharge and 
reenlistment examination, December 1963 periodic examination, 
and April 1965 retirement examination, and August 1979 VA 
general medical examination reports are all silent for any 
complaints, diagnosis, or treatment for an acquired 
psychiatric disorder, including PTSD.  Furthermore, the 
August 1979 VA general medical examination report also 
indicated psychiatric condition as normal.

Post-service treatment records from Wiford Hall Air Force 
Medical Center dated in October 1978, November 1978, December 
1978, and January 1979, note treatment using biofeedback as a 
way to control high blood pressure which the Veteran 
attributed to his stressful job.  

In his November 2004 PTSD Questionnaire response, the Veteran 
stated that he served as a radio operator assigned an as an 
air crew member from February 1943 thru November 1945.  He 
stated that he flew daily, and was awarded the Air Medal for 
flying as a crew member on overwater, long-range weather 
reconnaissance missions.  The Veteran reported that he 
continued to have the stress of frequent flights in severe 
weather mostly over the North Atlantic Ocean.

In his April 2005 statement, the Veteran reported service as 
an air crew member ferrying military aircraft from the United 
States to anywhere they were needed for the period between 
1943 to November 1943.  He also stated that afterwards he 
became an air crew member radio operator flying out of Goose 
Bay, Labrador, over the North Atlantic Ocean.  He recalled 
that several times they came in on one or two engines because 
of severe carburetor icing.  Also, he recalled that generally 
they few at about 30,000 feet but every 100 to 200 miles they 
would drop to sea level to take zero readings them climb back 
up to about 30,000 feet, and that they flew without regard to 
weather.  The Veteran stated that he believed that flying 
under the conditions contributed to his stress as well as his 
high blood pressure, hypertension, and PTSD that he has had 
for years.  The Veteran also described flying on hurricane 
hunter duty until December 1945.  

In his May 2006 and April 2007 statements, the Veteran 
claimed that his PTSD was incurred while assigned to the 
headquarters 18th Fighter Bomber Wing, Chinhae and Wonju, 
Korea.  He stated that as a noncombatant he was exposed to 
sporadic and intense danger of being shelled or shot by the 
North Koreans without the protection of regular Army forces 
during the performance of his duties as Communications non-
Commissioned Officer in Charge for Headquarters.  In his 
April 2007 statement, he also stated that he was exposed to 
enemy fire while in Korea. 

In his April and July 2007 statements, the Veteran claimed 
that from April 1943 to September 1945 he was involved in 
long over-water flights and weather reconnaissance missions 
over the North Atlantic Ocean and North Pacific Ocean which 
involved passing close to German held territory and German 
aircraft would attempt to intercept him.  Furthermore, he 
stated that the German submarines would fire at him. 

At his April 2009 Travel Board hearing, when questioned about 
his PTSD, the Veteran related that he had never seen a 
psychiatrist or psychologist, and had never been diagnosed 
with PTSD.  

Although the Board recognizes that the Veteran complained of 
a stressful job which he believed was impacting his 
hypertension in the October 1978 Bergstrom AFB Hospital note, 
there was no diagnosis of an acquired psychiatric disorder, 
to include PTSD.  Furthermore, the Board notes that in 1978, 
the Veteran had been retired from the military for 13 years.  
Although the Veteran has submitted medical records concerning 
his other medical conditions, he has not submitted objective 
medical findings of any diagnosis of a current psychiatric 
disability, and he has admitted to never having seen a 
psychiatrist or psychologist for any psychiatric issues.

In the absence of a current clinical diagnosis of PTSD, 
service connection must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  Moreover, 
because the first, essential criterion for establishing 
service connection pursuant to 30 C.F.R. § 3.304(f) is not 
met, the Board need not address whether the remaining 
regulatory requirements-evidence of an in-service stressor 
and of a link between the stressor and the PTSD-are met. 

All Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran advanced in connection with 
the appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has current hearing loss, 
hypertension, and residuals from frostbite and PTSD 
disabilities as a result of or manifested during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the etiology of his hearing loss, 
hypertension, and residuals from frostbite and PTSD 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for hearing loss, hypertension, and claimed 
residuals from frostbite and PTSD disabilities must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for residuals of frostbite 
is denied. 

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


